DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          



 NO. 12-02-00085-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

JANICE ANNE STRAIN,§
		APPEAL FROM THE
APPELLANT

V.§
		COUNTY COURT AT LAW #1

JOHN D. STRAIN,
APPELLEE§
		SMITH COUNTY, TEXAS
 
PER CURIAM
	Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Because Appellant has met the requirements of Tex.
R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.	

Opinion delivered April 12, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.










(DO NOT PUBLISH)